Citation Nr: 1514787	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-44 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral leg disorder, to include varicose veins and/or restless leg syndrome.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a psychiatric disorder, to include attention deficit hyperreactive disorder (ADHD) and/or depression.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to February 1987, August 1987 to August 1988, and October 1990 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed the above issues.

This case was initially before the Board in September 2014 when it was remanded in order for the Veteran to be afforded a hearing before the Board.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2015; a transcript of that hearing is associated with the claims file.

As an initial matter, the Board notes that the Veteran was initially denied service connection for bilateral hearing loss, tinnitus, ADHD, and bilateral leg disorders in an October 2004 rating decision and was informed of that decision in an October 2004 letter.  Those claims, however, were denied at least in part because there were no service medical records of record at that time.  Since that time, relevant service treatment records have been obtained with regards to all of those claims.  Thus, a de novo review of those claims is appropriate, rather than reopening due to new and material evidence.  See 38 C.F.R. § 3.156(c) (2014).  Accordingly, the Board has characterized those issues as claims of service connection and not claims to reopen service connection.  

The Board has additionally recharacterized the ADHD claim on appeal to be a generalized psychiatric disorder to include ADHD in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, respecting the nonservice-connected pension claim, the Board notes that claim was denied in the April 2008 rating decision; in a June 2008 correspondence, the Veteran indicated that he disagreed with the denial of that pension issue.  The August 2009 statement of the case addressed the other issues on appeal, but did not address the pension issue; no statement of the case has been issued respecting entitlement to nonservice-connected pension benefits, and it does not appear that entitlement to those benefits has been awarded at any time since the April 2008 rating decision.  

As a timely notice of disagreement with nonservice-connected pension issue has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the entitlement to nonservice-connected pension benefits claim is remanded at this time.

Regarding the other claims on appeal, the Veteran has not been afforded any VA examinations for those claimed disorders.  On appeal, the Veteran averred that his lumbar spine, cervical spine, and bilateral leg disorders were the result of his physical activity during military service (i.e., running, jumping, marching, etc. on concrete with heavy equipment), as well as his paratrooping which included some hard landings; the Veteran's Forms DD-214 confirm that he received the Parachute Badge.  Thus, the Board finds that the low threshold for obtaining a VA examination has been met with respect to his orthopedic claims.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Likewise, the Veteran has stated that his tinnitus (ringing in the ears) and his bilateral hearing loss-which he submitted November 2013 audiometric evidence of-was a result of his exposure to compression in airplanes while paratrooping, as well as his exposure to loud noise during military service.  Again, the Board finds that the low threshold for obtaining a VA examination has been met with respect to his audiological claims.  See Id.

Finally, the evidence of record demonstrates that the Veteran has been diagnosed with ADHD since approximately 1999 and he also has had a diagnosis of major depressive disorder.  The Veteran has attributed his psychiatric disorder to his military service.  The very low threshold for obtaining a VA psychiatric examination, which addresses the current diagnosed disorders and their etiology to either military service or his service-connected disabilities, has been met and that claim is also remanded at this time.  See Id.

In light of the above remands, the Board finds that the TDIU claim is also remanded as it is inextricably intertwined with those other remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As a final matter, it appears that the Veteran was receiving Supplemental Social Security Insurance (SSI) benefits, and that at least part of the records relating to that claim have been obtained and associated with the claims file.  On remand, the AOJ should check with the Social Security Administration in order to obtain any and all Social Security records which might be outstanding and associate those documents with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issue of entitlement to nonservice-connected pension benefits.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Indianapolis and Marion VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since July 2009 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, tinnitus, lumbar spine, cervical spine, bilateral leg, and psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search and it is determined that additional research requests would be futile, or that all available records have already been obtained, then a memorandum of unavailability should be drafted and added to the record.

5.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated bilateral hearing impairment and tinnitus are related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing bilaterally.  38 C.F.R. § 3.385.

The examination report should also discuss the Veteran's complaints of hearing loss and tinnitus, and its impact on his activities of daily living and occupational functioning.  

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any bilateral hearing impairment and tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as well as the compression associated with paratrooping from airplanes.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current bilateral hearing loss and tinnitus, as well as whether such hearing loss and tinnitus began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  


All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA comprehensive orthopedic and neurological examination in order to determine whether his claimed lumbar spine, cervical spine, and bilateral leg disorders are related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a)  Lumbar Spine: The examiner should specifically indicate the lumbar spine/low back disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether each such disorder is found more likely, less likely, or at least as likely as not (50 percent or greater probability) to have begun in or is otherwise related to military service, including any physical activity such as running, jumping or marching with heavy equipment on concrete during service, as well as any paratrooping activity including hard landings.  


The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(b)  Cervical Spine: The examiner should specifically indicate the cervical spine/neck disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether each such disorder is found more likely, less likely, or at least as likely as not (50 percent or greater probability) to have begun in or is otherwise related to military service, including any physical activity such as running, jumping or marching with heavy equipment on concrete during service, as well as any paratrooping activity including hard landings.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(c) Bilateral Leg: The examiner should specifically identify all bilateral leg disorders found, to include any varicose veins, restless leg syndrome, and/or any other musculoskeletal/neurological disorder found.  


The examiner should then opine whether each such disorder is found more likely, less likely, or at least as likely as not (50 percent or greater probability) to have begun in or is otherwise related to military service, including any physical activity such as running, jumping or marching with heavy equipment on concrete during service, as well as any paratrooping activity including hard landings.  

The examiner should also specifically address the noted leg cramps in the Veteran's service treatment records and discuss whether such is evidence of an initial manifestation of the Veteran's current bilateral leg disorder.

The examiner should additionally address whether any bilateral leg disorders are related to the Veteran's claimed lumbar spine disorder, to include whether such complaints are radiculopathy or other associated disorder.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

For purposes of the above opinions, the examiner should take as conclusive fact that the Veteran participated in paratrooping activities, including having hard landings, during military service, as confirmed by his receipt of a Parachute Badge.

The examiner should additionally any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA psychiatric examination with and appropriate examiner to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including attention deficit hyperreactive disorder (ADHD) and/or major depressive disorder (MDD).  

The examiner should also specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-V as noted by 38 C.F.R. § 4.125.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing.

The examiner must specifically address the ADHD and MDD diagnoses in the Veteran's VA and private treatment records in the claims file.  The examiner should address the appropriateness of those diagnoses, and if they are not appropriate, the examiner should explain that finding.  

The examiner should additionally address whether the diagnosis of ADHD is actually a psychiatric disorder, or whether such is more appropriately considered a congenital defect and/or a personality disorder for purposes of 38 C.F.R. § 3.303(c).

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service.  The examiner must explicitly discuss what stressor is the foundation for such a finding if such is made.

(b) For any other diagnosed psychiatric disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service.  

The examiner should specifically discuss the notation in the Veteran's service treatment records that he was bored while being restricted to the hospital ward in 1980.  The examiner should indicate whether such is an initial manifestation of the Veteran's ADHD and/or other psychiatric disorder during military service.  

With regards to the above opinions, the examiner should additionally address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should additionally address any other pertinent evidence in the claims file.

The examiner should then opine whether any psychiatric disorder is (a) caused by; or, (b) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, which currently include hepatitis C and jaw disability.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, lumbar spine, cervical spine, bilateral leg, and psychiatric disorders, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




